Citation Nr: 0108438	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  98-20 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
degenerative joint disease of the right knee, prior to 
September 29, 1998.

2. Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from June 1968 to March 
1970.  He had service in the Republic of Vietnam, where his 
awards and decorations included the Combat Infantry Man Badge 
and the Army Commendation Medal with V device.

In March 1998, the Board of Veterans' Appeals (Board) granted 
the veteran's claim of entitlement to service connection for 
right knee disability and for right hip disability.

By a rating action, dated in April 1998, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, assigned a 30 percent rating for the veteran's 
right knee disability and a 10 percent rating for his right 
hip disability.  Both ratings were effective December 22, 
1994.  The veteran disagreed with those ratings, and this 
appeal ensued.  During the course of the appeal, the RO 
reduced the veteran's rating for his service-connected right 
knee disability from 30 percent to 10 percent, effective 
September 29, 1998.


FINDINGS OF FACT

1.  Prior to September 29, 1998, the veteran's service-
connected degenerative joint disease of the right knee was 
manifested primarily by manifested primarily by pain, an 
antalgic gait, knee motion generally between 10 degrees of 
extension and 75 to 90 degrees of flexion; effusion; and 
crepitus.

2.  The veteran's degenerative joint disease of the right 
knee is now manifested primarily by pain; an antalgic gait; 
and right knee motion from 0 degrees of extension to 75 
degrees of flexion.

3.  The veteran's degenerative joint disease of the right hip 
is manifested primarily by pain to palpation and pain on 
motion; an altered gait; and limitation of motion, including 
120 degrees of flexion and abduction, variously, to between 
30 degrees and 45 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
degenerative joint disease of the right knee, prior to 
September 29, 1998, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DC) 5003, 5260, 5261 (2000).

2.  The criteria for a rating in excess of 10 percent 
currently assigned for degenerative joint disease of the 
right knee have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, DC's 5003, 5260, 5261 (2000).

3.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right hip have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC's 5003, 5252, 5255 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased ratings for degenerative joint 
disease of the right knee and for degenerative joint disease 
of the right hip.  Disability evaluations are determined by 
comparing the manifestations of a particular disability with 
the criteria set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disabilities.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability. 

The RO's April 1998 decision on appeal, which granted 
entitlement to a 30 percent rating for degenerative joint 
disease of the right knee and to a 10 percent rating for 
degenerative joint disease of the right hip was an initial 
rating award.  As held in AB v. Brown, 6 Vet. App. 35, 38 
(1993), "on a claim for an original or an increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation." When an 
initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Degenerative (hypertrophic or osteoarthritis) arthritis is 
rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Under that code, degenerative arthritis, established 
by X-ray findings, will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved. 

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain, and pain on use; specifically, limitation of motion 
due to pain on use including during flare-ups.  The Court 
also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10.  

Medical evidence obtained in association with the veteran's 
claims consist of reports of VA orthopedic examinations, 
performed in February 1995, September 1995, and June 1999 and 
VA outpatient treatment records, dated from June 1995 to 
December 1998.

I.  The Right Knee

Limitation of motion of the veteran's right knee is rated 
under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5260 and 5261.  
A 10 percent rating is warranted when flexion of the knee is 
limited to 45 degrees or extension of the knee is limited to 
10 degrees.  A 20 percent rating is warranted when flexion is 
limited to 30 degrees or extension is limited to 15 degrees.  
A 30 percent evaluation is warranted when flexion is limited 
to 15 degrees or extension is limited to 20 degrees.  A 40 
percent evaluation is warranted when extension is limited to 
30 degrees, and a 50 percent rating is warranted when 
extension is limited to 45 degrees.

a.  Prior to September 29, 1998

During the VA examinations in February and September 1995, 
and during VA outpatient treatment from June 1995 to 
September 1998, the veteran reported that his service-
connected right knee disability was manifested primarily by 
pain, particularly with prolonged walking, climbing, 
twisting, and bending; swelling during activity; stiffness 
following prolonged sitting; and giving way and locking.  He 
wore a brace on the knee, and total knee replacement was 
considered in April 1996 and January 1997; however, there is 
no evidence that it was ever performed.  

During the examination and treatment, the veteran walked with 
a antalgic gait to the left and was not able to fully flex or 
extend the right knee.  He was able to extend the knee 
variously to between 0 and 15 degrees and was able to flex 
the knee variously to between 35 and 125 degrees.  The 
preponderance of the evidence showed, however, that range of 
right knee motion was generally between 10 degrees of 
extension and 75 to 90 degrees of flexion.  Although effusion 
and crepitus in the knee were also noted, he generally 
demonstrated no redness; heat; instability or subluxation; or 
weakness or atrophy of the muscles associated with the right 
knee.  Moreover, there was no evidence of easy fatigability 
or of incoordination.  Prior to September 29, 1998, such 
findings were compatible with no more than the criteria for a 
30 percent rating under DC's 5260 or 5261.  Accordingly, 
there was no basis for a higher schedular rating at that 
time.  

In arriving at this decision, the Board has considered the 
possibility of rating the veteran's right knee disability 
under other DC's where higher schedular evaluations are 
available; however, such disability does not demonstrate the 
ankylosis (DC 5256) or impairment of the tibia and fibula (DC 
5262) required by those codes.  

b.  From September 29, 1998

Evidence, dated since September 29, 1998, consists of VA 
outpatient treatment records, dated from October to December 
1998 and the report of a VA orthopedic examination, performed 
in June 1999.  Although he received treatment for low back 
disability, there was no evidence that he was treated for his 
service-connected right knee disability.  Indeed, a review of 
the claims folder discloses that the veteran was last treated 
for right knee disability in February 1997 and that since 
that time, complaints involving his right lower extremity 
have been associated with the treatment for his back 
disorder.

During the VA examination in June 1999, the veteran continued 
to complain that his right knee hurt most of the time, 
particularly with weather changes and prolonged standing and 
walking.  He continued to wear a knee brace and walked with a 
halting gait.  The range of right knee motion was from 0 
degrees extension to 75 degrees of flexion; and stressing the 
meniscus, using McMurray's sign, produced mild discomfort.  
Otherwise, there was no evidence of heat; redness; 
instability or subluxation; weakness or atrophy of muscles 
associated with the right knee; swelling; crepitus; easy 
fatigability; or incoordination.  

When compared to the rating criteria, the latest findings 
associated with the veteran's right knee disability are 
compatible with a 10 percent rating and no more.  In arriving 
at this decision, the Board has again considered the 
possibility of rating the veteran's right knee disability 
under other DC's where higher schedular evaluations are 
available; however, such disability does not demonstrate the 
ankylosis (DC 5256); instability or lateral subluxation (DC 
5257); or impairment of the tibia and fibula (DC 5262) 
required by those codes.

II.  The Right Hip

The RO has rated the veteran's degenerative arthritis of the 
right hip by analogy to impairment of the femur. 38 C.F.R. 
§§ 4.20, 4.71a, DC 5255 (2000).  A 10 percent rating is 
warranted for malunion of the femur with slight knee or hip 
disability.  A 20 percent rating is warranted for malunion of 
the femur with moderate knee or hip disability, while a 30 
percent rating is warranted for malunion of the femur with 
marked knee or hip disability.  A 60 percent rating is 
warranted if there was a fracture of the surgical neck of the 
femur with a false joint, or when there has been a fracture 
of the shaft or anatomical neck of the femur with non-union, 
but without loose motion, for which weight bearing is 
preserved with the aid of a brace.  An 80 percent rating is 
warranted when there has been a fracture of the shaft or 
anatomical neck of the femur with non-union and loose motion 
(spiral or oblique fracture).

Also potentially applicable in rating the veteran's service-
connected right hip disability are those DC's used to rate 
limitation of motion of the thigh.  38 C.F.R. § 4.71a, DC's 
5251, 5252, and 5253.  Under DC 5251, a 10 percent rating is 
warranted when extension of the thigh is limited to 5 
degrees.  Under DC 5252, a 10 percent rating is warranted 
when flexion of the thigh is limited to 45 degrees.  A 20 
percent rating is warranted when flexion of the thigh is 
limited to 30 degrees.  A 30 percent rating is warranted when 
flexion of the thigh is limited to 20 degrees, and a 40 
percent rating is warranted when flexion of the thigh is 
limited to 10 degrees.  Under DC 5253, limitation of rotation 
of the thigh warrants a 10 percent rating, when toe-out of 
the affected leg cannot be performed to more than 15 degrees.  
Limitation of adduction of the thigh warrants a 10 percent 
evaluation when the legs cannot be crossed.  A 20 percent 
rating is warranted when limitation of abduction of the thigh 
is lost beyond 10 degrees.

The evidence of record, which is noted above, is negative for 
any reports of treatment for the veteran's service-connected 
right hip disability.  The VA examination reports, however, 
show that such disability is manifested primarily by 
complaints of pain to palpation and pain on motion.  Although 
the veteran walks with an altered gait, his carriage and 
posture are normal, and the right hip reveals no obvious 
deformity.  The active range of right hip motion consists of 
120 degrees of flexion; 10 degrees of extension; 60 degrees 
of external rotation; 30 degrees of internal rotation; and 
abduction, variously, to 30 degrees and to 45 degrees.  There 
is no evidence of impairment of the femur, and the range of 
motion is not compatible with the criteria for a rating in 
excess of 10 percent.  Moreover, the veteran's service-
connected right hip disability does not demonstrate, and 
there is no documented history of, many of the criteria noted 
in DeLuca, i.e. weakness; painful flare-ups; easy 
fatigability; or incoordination.  Finally, there is no 
evidence of heat, redness, swelling, or crepitus associated 
with the veteran's right hip disability.  Accordingly, an 
increased rating is not warranted on a schedular basis.
III.  Additional Considerations

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected right knee disability or 
right hip disability; however, the evidence does not show 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2000).  

During his most recent VA examination, the veteran reported 
that he had worked in maintenance until 1986, when he was 
forced to retire.  There is no evidence on file, however, to 
show that any such retirement was due exclusively to either 
his service-connected right knee disability or to his right 
hip disability.  Moreover, there is no documentation of work 
missed by the veteran or of termination from employment due 
solely to either of those disorders.  Finally, there is no 
evidence to show that the veteran has required frequent 
periods of hospitalization for either right knee or right hip 
disability or that either disability is so unusual as to 
render impractical the application of the regular schedular 
standards.  Rather, the record shows that the manifestations 
of each disability are essentially those contemplated by the 
current schedular evaluations.  It must be emphasized that 
disability ratings are not job-specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for referral of this case 
to the Director of VA Compensation and Pension Services for a 
rating outside the regular schedular criteria.

In evaluating the record, the Board notes that VA has made 
all reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Not only has 
the RO obtained the evidence cited by the veteran, it has had 
him examined by VA on multiple occasions to evaluate the 
extent of his right knee and right hip disabilities.  Indeed, 
the veteran has cited no outstanding evidence which could be 
used to support his appeal. Therefore, at this time, there is 
no reasonable basis for further development of this record. 


ORDER

Entitlement to a rating in excess of 30 percent for 
degenerative joint disease of the right knee, prior to 
September 29, 1998, is denied.

Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right hip is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

